NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          _____________

                             No. 10-3446
                             ___________

                   UNITED STATES OF AMERICA

,
                                   v.

                           BRIAN PRUITT,
                                     Appellant


                           ______________

                Appeal from United States District Court
                 for the Eastern District of Pennsylvania
                            (Cr. No. 09-00306)
             District Court Judge: Honorable Stewart Dalzell

                              __________

              Submitted Under Third Circuit L.A.R. 34.1(a)
                            May 23, 2011
                            ___________

    Before: MCKEE, Chief Judge, SCIRICA, and GARTH, Circuit Judges

                      (Opinion Filed: June 1, 2011)

                             ___________

                              OPINION
                             ___________
GARTH, Circuit Judge:

        Appellant Brian Pruitt appeals the District Court’s decision to deny his motion for

a competency hearing.1 Pruitt argues that once the District Court learned that Pruitt had

an IQ test score of 50, it should have held a competency hearing to determine whether

Pruitt was competent at the time he pled guilty. We will affirm.

                                                         I.

        We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we set forth only those facts necessary to our

analysis.

        On May 5, 2009, Pruitt was charged in a 16-count indictment, consisting of eight

counts of robbery and eight counts of using and carrying a firearm in connection with a

crime of violence. The government charged that on eight occasions, Pruitt entered a

store, pointed a gun at the owner or an employee, demanded cash and/or merchandise,

and then fled with the items. After Pruitt was arrested, he waived his Miranda rights and

admitted that he had committed the eight robberies charged in the indictment.

        Each robbery count carried a maximum penalty of 20 years; the first firearms

count carried a mandatory minimum sentence of seven years; and the remaining firearms

counts carried mandatory minimums of 25 years. Pruitt initially entered a plea of not

guilty on May 26, 2009, but later pled guilty on December 7, 2009. He entered a plea

agreement with the government pursuant to Federal Rule of Criminal Procedure

1
 Pruitt appeals the Judgment and Sentence entered by the District Court. Pruitt does not specify whether he is
appealing the District Court’s Order dated July 28, 2010, denying his motion to withdraw guilty plea and request for
hearing, or the court’s order of August 5, 2010, denying his motion for reconsideration. We construe his appeal as
as an appeal of all District Court orders.

                                                         2
11(c)(1)(C), in which he pled guilty to all eight robberies and two of the firearm counts.

The agreement contemplated an aggregate prison term of 32 years and one day.

       At the plea hearing, Pruitt stated that he had attended high school through the tenth

grade, had held a number of jobs in recent years, was not under the influence of drugs or

narcotics, and had never been treated for a mental health issue. Pruitt stipulated that he

had discussed the plea agreement with his attorney, which Pruitt’s attorney confirmed.

Defense counsel and the prosecutor both stated that they were satisfied that Pruitt was

competent to enter a guilty plea, and that the plea was willing and voluntary.

       Approximately one month later, Pruitt’s court-appointed counsel moved to

withdraw from the case, asserting that Pruitt was dissatisfied with counsel’s

representation and wanted to withdraw his guilty plea. On January 12, 2010, the District

Court granted counsel’s motion and appointed new counsel. New counsel thereafter

asked the court to order an IQ test, based on information she had received indicating that

Pruitt suffered from an intellectual disability. The court granted the motion on February

22. Dr. Jeffrey Summerton, Ph.D., administered the IQ test, which revealed an overall IQ

score of 50. Dr. Summerton explained that Pruitt’s score placed him in the 0.07% of the

population, which “is classified at being at the level of Moderate Mental Retardation.”

       After receiving the IQ test results, on July 6, 2010, Pruitt moved to withdraw his

guilty plea, and asked for a hearing on the issue. Pruitt argued that the plea colloquy was

insufficient because the court did not know of his intellectual limitations at the time. He

argued that his plea was not knowing and voluntary and thus the court should vacate his

plea, or alternatively, hold a hearing as to the involuntariness of the plea.

                                              3
       The District Court denied the motion on July 28, 2010. The court found that the

IQ report was not sufficient grounds for withdrawing the guilty plea or ordering a

competency hearing. Pruitt moved for reconsideration, which the District Court again

denied. The District Court sentenced Pruitt to the negotiated prison term of 32 months

and one day. Pruitt filed a timely notice of appeal.

                                              II.

       The District Court had subject matter jurisdiction pursuant to 18 U.S.C. §3231.

We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. A criminal

defendant is entitled to a competency hearing “if there is reasonable cause to believe that

the defendant may presently be suffering from a mental disease or defect rendering him

mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly in his defense.” United

States v. Jones, 336 F.3d 245, 256 (3d Cir. 2003) (quoting18 U.S.C. § 4241(a)). “If the

District Court applied the proper legal standard, we review factual findings regarding

competency for clear error.” Id. (citing United States v. Leggett, 162 F.3d 237, 241 (3d

Cir. 1998)). A District Court may consider several factors, including a defendant’s

demeanor at the time of the proceedings, any medical opinion, and attorneys’

representations as to competence. See Jones, 336 F.3d at 256. Ultimately, “the question

is often a difficult one in which a wide range of manifestations and subtle nuances are

implicated.” Drope v. Missouri, 420 U.S. 162, 180 (1975).

       After reviewing the record, we conclude that the District Court did not commit

clear error in determining that Pruitt’s intellectual disabilities did not create reasonable

                                               4
cause to question his competency to enter a guilty plea. The only evidence Pruitt

proffered was the IQ report. The District Court considered the IQ results, along with

several other factors, including: (1) the extended plea colloquy it engaged in with Pruitt;

(2) the fact that Pruitt’s counsel at the time of the plea hearing, and counsel for the

Government, both stated that they had no concern regarding Pruitt’s competency; (3) the

fact that Pruitt only stated in his motion to withdraw that he had not understood “the

mandatory nature of the sentence,” and nothing else about pleading guilty (App. 13.); (4)

that Pruitt’s challenges based on competency in reading, spelling and arithmetic did not

support his claim that he did not understand the ramifications of pleading guilty,

particularly because those ramifications were conveyed to him orally during the plea

colloquy; (5) Pruitt’s multiple statements that he heard these ramifications and

understood them; (6) Dr. Summerton’s report indicating that the IQ test results are one

indicator of Moderate Mental Retardation2; (7) that most people with Pruitt’s IQ results

were able to perform unskilled or semiskilled work; (8) that nothing in Dr. Summerton’s

report supported a claim that Pruitt could not understand the concept of pleading guilty

and being incarcerated; and (9) Pruitt’s attentiveness on the day of his guilty plea, his

ability to answer questions directly and not in a rote manner, and the fact that he provided

no signs that he was confused or misunderstood the nature of the proceedings.

         The District Court thus considered all of the factors that this Court in Jones

deemed important for determining competency, including “evidence of a defendant’s


2
  The report indicates, for example, that “Mr. Pruitt’s [results suggest] that he is able to make the most of his
inherent intellectual capacities and does not suffer from a learning disability or unfulfilled potential.” App. 120.

                                                           5
irrational behavior,” “his demeanor” at the proceedings, “any . . . medical opinion on

competence to stand trial,” and “an attorney’s representation about his client’s

competency.” Jones, 336 F.3d at 256. All of these factors supported the District Court’s

conclusion. Therefore, the District Court did not err in denying Pruitt’s request for a

competency hearing.


                                             IV.

         For the foregoing reasons, we will affirm the decision and sentence of the District

Court.




                                               6